Citation Nr: 0844512	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-26 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the claims.

The veteran and his wife provided testimony at a hearing 
before personnel at the RO in March 2006.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Although the medical evidence reflects that the veteran 
has a medical diagnosis of PTSD, there is no credible 
supporting evidence to corroborate his report of in-service 
stressors upon which this diagnosis was based.

3.  The medical and other evidence of record indicates the 
veteran has a current bilateral hearing loss disability that 
was incurred during active service.

4.  The competent medical evidence does not reflect the 
veteran currently has tinnitus that was incurred in or 
aggravated by his active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

2.  Bilateral hearing loss was incurred during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007).

3.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Initially, the Board observes that, for the reasons stated 
below, it concludes that service connection is warranted for 
bilateral hearing loss.  Therefore, any deficiency under the 
VCAA with respect to this claim has been rendered moot.

In regard to the other appellate issues, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In the 
instant case, the veteran was sent pre-adjudication notice by 
letters dated in August and September 2004.  He was also sent 
additional notification by a March 2006 letter.

Taken together, the aforementioned VCAA letters informed the 
veteran of what was necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, the March 
2006 letter also contained the specific information regarding 
disability rating(s) and effective date(s) outlined by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available service treatment and 
personnel records are in the claims folder, as are all 
relevant post-service medical records.  Further, all 
reasonable attempts to verify the veteran's purported PTSD 
stressors through official channels has been completed.  The 
veteran has had the opportunity to present evidence and 
argument in support of his claim, to include at the March 
2006 RO hearing.  Nothing reflects he has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  As part of his June 2006 Substantive Appeal, 
he indicated that he did not desire a Board hearing in 
conjunction with this case.  Although no VA medical 
examination was accorded to the veteran regarding the current 
appellate issues, the Board concludes no such development is 
warranted in this case as the resolution of the PTSD and 
tinnitus claims does not depend on medical evidence regarding 
the etiology of the claimed disabilities.  Consequently, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

I.  PTSD

In addition to the foregoing, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of PTSD disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for PTSD.

Initially, the Board observes that the veteran's service 
treatment records do not reflect he was diagnosed with an 
acquired psychiatric disorder, to include PTSD, while on 
active duty.  In fact, his nervous system was found to be 
normal with no abnormal psyche on both an October 1945 
service examination and his August 1948 separation from 
service examination.  Further, both of these examinations 
found that he had no defects.  Moreover, the first competent 
medical finding of a psychiatric disorder in the evidence on 
file appears to be records dated in 1993 which note a long-
standing history of depression.  He was subsequently 
diagnosed with PTSD in 2002.  Thus, the medical evidence on 
file indicates he was first diagnosed with an acquired 
psychiatric disorder decades after his separation from active 
service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The veteran has identified one principle stressor.  He 
maintains that he was held as a prisoner-of-war (POW) in 
Okinawa for 12 hours by Japanese forces in 1945.  During this 
period he was raped and tortured, and forced to watch the 
torture and beheading of 2 other soldiers.  He was ultimately 
rescued by Charley Company, and received medical treatment 
for injuries sustained during his confinement.  Moreover, 
various medical records show diagnoses of PTSD based upon his 
account of what occurred during active service.  

In view of the foregoing, the disposition of this case 
depends upon whether the record supports the veteran's 
account of his in-service stressor.

To the extent the medical evidence indicates the veteran has 
PTSD due to active service, the provisions of 38 U.S.C.A. § 
1154(b) provide that in the case of any veteran who engaged 
in combat with the enemy in active military service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  However, even though the veteran's service 
records reflect his military specialties included that of a 
rifleman, his principal military duty is shown to be guard 
duty.  Moreover, a thorough review of his service personnel 
records does not reflect that he received any awards or 
decorations denoting combat service, nor do they otherwise 
support a finding that he engaged in combat with the enemy 
while on active duty.  Therefore, the Board concludes that he 
is not entitled to the benefit of 38 U.S.C.A. § 1154(b) in 
the instant case.

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

The veteran's service personnel records do not contain any 
entries which support his account of the purported in-service 
stressor.  In fact, there is nothing in the record which 
indicates he had service in Okinawa while on active duty.  
Further, his service treatment records contain no findings 
indicative of the injuries he purportedly received while held 
captive as a POW.  As noted above, both his October 1945 
service examination and August 1948 separation from service 
examination found him to have no defects.  Moreover, attempts 
to verify the veteran's account of his purported stressor(s) 
through official channels, to include requests to the 
National Personnel Records Center and National Archives and 
Records Administration, were unsuccessful.  Although his wife 
and sister have submitted lay statements to the effect he 
informed them of this stressor, the Board notes that they are 
relating this information second-hand and did not actually 
witness the purported stressor(s).

In view of the foregoing, the Board finds that there is no 
independent evidence to verify the veteran's account of any 
of the alleged in-service stressors regarding what 
purportedly occurred during active service.  As there is no 
corroborating evidence, service connection is not warranted 
for PTSD.

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks. The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable, as the veteran has submitted no independent 
evidence of the occurrence of the claimed in-service 
stressors.  More importantly, the replies the Board has 
received from official sources have provided no confirmation 
of any incident(s) which affected his entire unit.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for PTSD.

II.  Hearing Loss

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

In this case, the veteran contends he has hearing loss due to 
acoustic trauma that occurred while on active duty.  
Specifically, the noise from gun fire without wearing ear 
protection.

Although the Board has determined the veteran did not engage 
in combat while on active duty, the record does confirm that 
his military specialties included rifleman with his principal 
military duty being guard duty.  Therefore, the record 
indicates that the veteran's account of in-service noise 
trauma is consistent with his military duties.  Consequently, 
the issue is whether the competent medical evidence reflects 
he currently has a hearing loss disability as defined by 
38 C.F.R. § 3.385 that is causally related to this acoustic 
trauma.

The Board observes that a September 2005 private audiogram 
indicates pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
70
70
70
LEFT
40
45
60
65
70

Speech recognition scores were 84 percent for the right ear, 
and 92 percent for the left ear.  Thus, he does have a 
current hearing loss disability pursuant to VA regulations.  
Moreover, an audiologist's opinion which accompanied the 
audiogram related the etiology of the current bilateral 
hearing loss to the veteran's account of his in-service noise 
trauma.

The Board acknowledges that there were no findings indicative 
of hearing loss in the veteran's service treatment records, 
and that a hearing loss disability pursuant to VA regulations 
was not shown until decades after service.  However, no 
audiometric testing appears to have been conducted during the 
veteran's military service.  As such, there are no findings 
which can refute the contention that there was evidence of 
hearing loss pursuant to Hensley, supra.  In addition, no 
competent medical opinion is of record which refutes the 
September 2005 etiology opinion of the private audiologist, 
and the Board has already accepted the validity of the 
veteran's account of his in-service acoustic trauma.

The Board further observes that, in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the Court noted that in light of the benefit 
of the doubt provisions, an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious etiology."  
Moreover, in Gilbert, supra, the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  In 
Gilbert the Court specifically stated that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.

Resolving all benefit of the doubt in favor of the veteran, 
the Board concludes that he is entitled to a grant of service 
connection for bilateral hearing loss.

III.  Tinnitus

The Board acknowledges that the veteran has also indicated 
that he currently has tinnitus due to his in-service noise 
exposure.  However, a thorough review of the competent 
medical evidence of record does not reflect that the veteran 
has ever been diagnosed with tinnitus.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

In view of the foregoing, the Board finds that the competent 
medical evidence does not reflect the veteran currently has 
tinnitus that was incurred in or aggravated by his active 
service.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


